UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2352



ROBERT P. SLABY; LOUISE A. SLABY,

                                            Plaintiffs - Appellants,

          versus

WILLIAM D. BERKSHIRE; 1691 LIMITED PARTNER-
SHIP; LANCER CORPORATION; CROFTON COUNTRY
CLUB; JOHN DOE,

                                             Defendants - Appellees,

          and

WILLIAM SPORRE; MARK SPOLARICH; NEIL T. BELL,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-94-1633-Y)

Submitted:   March 27, 1997                  Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert B. Slaby, Louise A. Slaby, Appellants Pro Se.      Lynn T.
Krause, KRAUSE & FERRIS, P.A., Annapolis, Maryland; Kathryn Miller
Goldman, WEINER, ASTRACHAN, GUNST, HILLMAN & ALLEN, P.A., Balti-
more, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order entering judgment

for Appellees on Appellants' claim alleging discrimination in vio-

lation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-
12213 (West 1995 & Supp. 1996). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Slaby v. Berk-

shire, No. CA-94-1633-Y (D. Md. Aug. 6, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3